USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 1 of 8


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:19 CR 34
                                          )
DENIS MESUMB                              )

                                 OPINION and ORDER

       This matter is before the court on defendant’s motion to suppress evidence. (DE

# 23.) For the reasons that follow, the motion is granted.

I.     FACTS

       Defendant Denis Mesumb was traveling by car on Interstate 94 on March 15,

2019, when he was pulled over for a traffic infraction by Porter County Officer Brian

Taylor. Officer Taylor subsequent interactions with defendant were recorded by Officer

Taylor’s interior-facing and exterior-facing dashboard cameras (“dash cams”), and

recordings from each were submitted by the Government. (DE # 27.)

       The exterior-facing dash cam footage shows that near the beginning of the traffic

stop, both Officer Taylor and defendant exit their vehicles and shake hands in poor

weather. The interior-facing dash cam footage shows that defendant and Officer Taylor

then enter Officer Taylor’s patrol car, with Officer Taylor in the driver’s seat and

defendant in the front passenger seat. An easygoing, friendly-sounding conversation

ensues. The pair comment on the inhospitable weather. Officer Taylor explains

defendant’s traffic errors, but tells defendant he does not intend to write defendant a
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 2 of 8


ticket. Defendant tells Officer Taylor about his travels, including attending his cousin’s

baby shower in St. Louis. Defendant informs the officer that he speaks French.

       A few minutes later, Officer Taylor tells defendant it is taking a while to process

his information on his computer, and again indicates that he does not intend to write a

ticket. Officer Taylor then asks defendant if he is carrying a gun in the car. Defendant

laughs, gestures towards his car with his palms up, and states: “You can, you can . . .

[inaudible] . . . you can go there, sir.” Simultaneously, Officer Taylor says, “No guns?

Okay good.” Then, Officer Taylor asks, “I can search the car?” At this point, defendant

raises his hands with the palms facing the windshield. He also speaks, though the

parties disagree about what he says. The Government contends that he says: “You can

go.” (DE # 26 at 2.) Defendant argues that he actually stated: “No, you can’t.” Having

reviewed the recording carefully, multiple times, the court’s interpretation of

defendant’s words at this moment are: “No, you can’t.”1 Officer Taylor then asks,

“Nothing illegal?” Defendant replies, “No, no.”

       Officer Taylor then asks defendant if he has any large amounts of cash in the car.

Defendant says he does not, pulls out his wallet, and the two laugh. Officer Taylor then

says, “Just hang tight here for me, okay? I’ll wait and, uh, until the information comes

back, and while I’m doing that, I’ll search the car.” Officer Taylor exits the vehicle.

Thereafter, defendant, who is still seated in the patrol car’s passenger seat, opens the


       1
        It is difficult to understand how the Government could possibly interpret
defendant’s statement at this point as “You can go.” Such an interpretation strains
credulity.

                                              2
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 3 of 8


patrol car’s passenger door and appears to use his key fob to remotely unlock the doors

to the car so that Officer Taylor can open them.

      After a few minutes, Officer Taylor returns to the vehicle and places defendant in

handcuffs. He informs defendant that he is not under arrest, only detained. Officer

Taylor then resumes searching the vehicle. Approximately eight minutes later, Officer

Taylor returns to the patrol car and recites Miranda warnings to defendant. Officer

Taylor then tells defendant that he “found the trap, okay, I found the compartment.”

Defendant nods. Officer Taylor says he does not want to destroy the vehicle, but “we

are going to get into it.” Defendant nods again. Officer Taylor asks defendant to tell him

what is inside the compartment. When defendant says nothing, Officer Taylor says, “It’s

money, right?” Defendant continues to remain silent. Officer Taylor then touches

defendant’s shoulder, and states: “Look at me. You’re a good man, yeah, I respect you.

I’ve been fair with you, right?” Defendant responds: “Very fair.” Then Officer Taylor

says, “It’s money, right? How much money?” Defendant then makes a number of

incriminating statements. Ultimately, a canine unit “free air sniff” and subsequent full

search of the vehicle yielded forty-seven kilograms of cocaine.

      Defendant has moved to suppress the contents of his vehicle and his statements

to law enforcement. (DE # 23.) The matter is fully briefed and ripe for ruling. (DE ## 26,

34.) The court declines to hold an evidentiary hearing on the matter because, after

review of all memoranda, exhibits, and supporting documents, there exist no disputed




                                            3
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 4 of 8


issues of material fact which would affect the outcome of the motion. United States v.

McGaughy, 485 F.3d 965, 969 (7th Cir. 2007).

II.    ANALYSIS

       Defendant moves to suppress evidence against him as having been obtained in

violation of his Fourth Amendment rights. The Fourth Amendment prohibits

“unreasonable searches and seizures.” U.S. Const. amend. IV. When a search or seizure

violates the Fourth Amendment, the exclusionary rule requires the suppression of any

resulting evidence, unless certain exceptions, not implicated in this case, apply. Utah v.

Strieff, 136 S. Ct. 2056, 2061 (2016).

       Where a search was made without a warrant, as was the case here, the

Government must show by a preponderance of the evidence that the search was

otherwise reasonable under the Fourth Amendment. United States v. Saadeh, 61 F.3d 510,

517 (7th Cir. 1995). Certain warrantless searches are reasonable, including those

conducted with the suspect’s consent. Illinois v. Rodriguez, 497 U.S. 177, 183–84 (1990). It

is the Government’s burden to prove by a preponderance of the evidence that the

defendant consented to the disputed search. United States v. Thurman, 889 F.3d 356, 366

(7th Cir. 2018).

       The Government argues that defendant consented to the search of his vehicle by

initially stating, in response to Officer Taylor’s question regarding the existence of guns

in the car: “You can go there, sir.” However, even if this were true, no consent is

irrevocable. Florida v. Jimeno, 500 U.S. 248, 252 (1991) (“A suspect may of course delimit


                                               4
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 5 of 8


as he chooses the scope of the search to which he consents.”); United States v. Jachimko,

19 F.3d 296, 299 (7th Cir. 1994) (consent may be withdrawn); United States v. Dyer, 784

F.2d 812, 816 (7th Cir. 1986) (“Clearly a person may limit or withdraw his consent to a

search, and the police must honor such limitations.”). Any consent defendant may have

initially given by saying “You can go there, sir” was withdrawn when defendant stated

“No, you can’t.”

          The Government argues that defendant also consented when he used his key fob

to remotely unlock the car doors for Officer Taylor. However, in this case, defendant’s

act of unlocking the car doors occurred immediately after Officer Taylor states “[H]ang

tight here for me . . . I’ll search the car,” gets out of the patrol car, and proceeds to

defendant’s vehicle. Given these circumstances, the Government bears the burden of

showing that the voluntariness of defendant’s consent arose from more than mere

“acquiescence to a claim of lawful authority.” Bumper v. North Carolina, 391 U.S. 543, 549

(1968).

          When an improper claim to authority precedes a defendant’s consent, the proper

inquiry is whether such claims of authority outweigh other factors suggesting consent

was voluntary. United States v. McGraw, 571 F.3d 624, 629 (7th Cir. 2009). Other factors

bearing on this inquiry include: (1) the person’s age, intelligence, and education, (2)

whether he was advised of his constitutional rights, (3) how long he was detained

before he gave his consent, (4) whether his consent was immediate, or was prompted by




                                               5
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 6 of 8


repeated requests by the authorities, (5) whether any physical coercion was used, and

(6) whether the individual was in police custody when he gave his consent. Id.

       In McGraw, the court found that, despite the officer’s implication that he

possessed a right to search the defendant’s residence without permission, a balance of

all factors showed that the defendant demonstrated voluntary consent where he readily

and calmly allowed entrance after the officer specifically and unambiguously requested

the right to enter the apartment. 571 F.3d at 629. By contrast, in United States v. Nafzger,

965 F.2d 213, 216 (7th Cir. 1992), the court held that the district court should have

suppressed evidence discovered after police flashed a defective search warrant for a

vehicle and defendant thereafter submitted to a search of his entire premises. The court

in Nafzger emphasized that “[t]he warrant’s effect on Nafzger’s ability to assess whether

or not he could refuse the search is the threshold question.” Id. at 216.

       This case is distinguishable from McGraw. In McGraw, the defendant’s act of

allowing entrance followed a specific request from the officer, whereas in this case,

defendant’s act of pressing the key fob occurred after Officer Taylor’s statement which

presumed authority. (Notably, when Officer Taylor did specifically inquire about

permission to search the vehicle, defendant’s response was “No, you can’t.”) At the

relevant point in the conversation, Officer Taylor did not inquire about or seek

defendant’s consent. He simply stated that he was going to conduct a search, and

proceeded as though he was entitled to do so. Defendant followed suit.




                                              6
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 7 of 8


       Like the defendant in Nafzger, defendant conceded to a display of authority

despite that authority being falsely claimed. 965 F.2d at 216. Like the defective warrant

in Nafzger, Officer Taylor’s statement of “hang tight here for me . . . I’ll search the car”

affected defendant’s ability to assess whether or not he could impede Officer Taylor’s

search. Id. at 216. Defendant’s act of supposed consent did not occur after a specific and

unambiguous request like in McGraw, but rather immediately after a display by an

officer conveying that a search would occur, with or without defendant’s assistance, like

in Nafzger.

       Further, an examination of all the specific factors of this case demonstrate that

this case should be resolved like Nafzger, not McGraw. On one hand, defendant appears

to be an intelligent adult who was not subject to a lengthy detention, who was not yet in

custody at the time of the relevant action, and who appears to have immediately

volunteered his assistance without any physical coercion. However, on the other hand,

defendant appears to be neither a native speaker of English nor a resident of the United

States, had not yet been read any rights, and was sitting directly beside an officer inside

a patrol car when the officer instructed him to remain in place while the officer searched

his car. After weighing all factors and examining relevant precedent, the court

concludes that the Government has not met its burden of demonstrating that

defendant’s use of the key fob was a voluntary consent to the subsequent search.

       Because the Government has not demonstrated that defendant consented to the

search of his vehicle, the court concludes that the warrantless search was unreasonable


                                              7
USDC IN/ND case 2:19-cr-00034-JTM-JEM document 41 filed 06/11/20 page 8 of 8


and violated defendant’s Fourth Amendment rights. Thus, the exclusionary rule

requires the suppression of any resulting evidence. Strieff, 136 S. Ct. at 2061. The court

must suppress all evidence discovered inside the vehicle; it must also suppress

defendant’s subsequent statements to law enforcement, as it is clear to the court (and

the Government has not otherwise argued) that the compartment found in the vehicle

as a result of the illegal search triggered defendant’s subsequent admissions. Strieff, 136

S. Ct. at 2061 (evidence later discovered and found to be derivative of an illegality is

inadmissible as “fruit of the poisonous tree”); Nafzger, 965 F.2d at 217; United States v.

Nikrasch, 367 F.2d 740, 744 (7th Cir. 1966).

III.   CONCLUSION

       For the foregoing reasons, defendant’s motion to suppress (DE # 23) is

GRANTED.

                                           SO ORDERED.

       Date: June 11, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                               8
